NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50142

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00858-W

 v.
                                                MEMORANDUM*
JAVIER PORTILLO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Thomas J. Whelan, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Javier Portillo appeals from the district court’s judgment and challenges his

jury-trial conviction for importation of cocaine, in violation of 21 U.S.C. §§ 952

and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Portillo contends that there was insufficient evidence for the jury to conclude



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that Portillo knew about the cocaine hidden in his vehicle when he crossed the

border. We review de novo, asking whether, viewing the evidence in the light

most favorable to the government, “any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v. Diaz-

Cardenas, 351 F.3d 404, 407 (9th Cir. 2003). The government presented evidence

that Portillo was the owner, driver, and sole occupant of a vehicle containing

almost 50 pounds of cocaine in an elaborate non-factory compartment. Viewing

this evidence in the light most favorable to the government, a rational trier of fact

could have found beyond a reasonable doubt that Portillo had knowledge of the

cocaine hidden in his vehicle. See id. (“A jury can infer knowledge when an

individual is the driver and sole occupant of the vehicle. A jury can also infer

knowledge from possession of a large quantity of drugs.” (citation omitted)).

      AFFIRMED.




                                          2                                     17-50142